 Case 2:19-bk-24804-VZ         Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28                Desc
                                Main Document     Page 1 of 6

 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel. (415) 421-2624
 4   Fax (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com

 6   Nelson W. Goodell (264734)
     The Goodell Law Firm
 7   5 Third Street, Suite 1100
     San Francisco, CA 94103
 8   (415) 495-3950 (office)
     (415) 495-3970 (fax)
 9
     Attorneys for Han’s San Jose
10   Hospitality LLC
11                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
12
                                LOS ANGELES DIVISION
13

14    In re                                            Case No. 2:19-bk-24804-VZ

15    YUETING JIA,                                     Chapter 11
16                           Debtor.                   DECLARATION OF NELSON
                                                       GOODELL IN SUPPORT OF
17                                                     OPPOSITION TO DEBTOR’S NOTICE
                                                       OF OMNIBUS OBJECTION AND
18                                                     OMNIBUS OBJECTION FOR AN
                                                       ORDER DISALLOWING DUPLICATE
19                                                     CLAIMS
20
                                                       Hearing
21                                                     Date: May 7, 2020
                                                       Time: 1:30 p.m.
22                                                     Place: Courtroom 1368
                                                              255 East Temple Street
23                                                            Los Angeles, CA 90012
24

25
     I, Nelson Goodell, declare as follows:
26
              1.    I am an attorney admitted to practice law in the State of California. I am counsel
27
     of record for Han’s San Jose Hospitality LLC (“Han’s”) in pending litigation in Santa Clara
28
     County entitled Han’s San Jose Hospitality LLC v. Jueting Jia et al. (the “State Court Action”). I
 Case 2:19-bk-24804-VZ            Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28                  Desc
                                   Main Document     Page 2 of 6

 1   make this declaration in support of Han’s opposition to Debtor’s Objection to Claim and Motion

 2   to Estimation of Claim (the “Motion”). Each and all the statements made herein are based upon

 3   my personal knowledge except to those matters which are therein alleged on information and

 4   belief, and as to those matters, I believe them to be true. If called as a witness in this matter, I

 5   could and would testify competently to each and all of the statements made herein.

 6           2.        On July 27, 2018 in the matter of Vizio v. LeEco, pending in the Central District

 7   of California, Judge David Carter noted that the repeated use of the same employees across Mr.

 8   Jia’s businesses, including Mr. Charles Hsieh and Chaoying Deng, coupled with the

 9   commingling of assets to secure loans and lack of corporate formalities sufficiently stated an

10   alter ego allegation while denying a motion to dismiss. The Court noted, “Throughout the

11   parent and subsidiary companies, there is a connection of intermingling between employees,

12   assets, and office locations. Thus, Vizio sufficiently establishes facts in support of the

13   proposition that [defendants] are interconnected in ownership (through Jia) and through a unity

14   of interest (through similarities in offices, employees and intermingling assets.)”. Filed herewith

15   as Exhibit 1 is a true and correct copy of the Court’s order.

16           3.        In connection with the State Court Action, on May 1, 2018, I took the deposition

17   of Qing Ye. Filed herewith as Exhibit 2 is a true and correct copy of excerpts of the deposition.

18           4.        In connection with the State Court Action, oOn May 15, 2018, I took the

19   deposition of Daniel McGill. Filed herewith as Exhibit 3 is a true and correct copy of excerpts of

20   the deposition.

21           5.        In connection with the State Court Action, on May 16, 2018, I took the deposition

22   of Daniel Poritzky. Filed herewith as Exhibit 4 is a true and correct copy of excerpts of the

23   deposition.

24           6.        In connection with the State Court Action, on June 21, 2018, I took the deposition

25   of Chaoying Deng. Filed herewith as Exhibit 5 is a true and correct copy of excerpts of the

26   deposition.

27

28
 Case 2:19-bk-24804-VZ            Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28                 Desc
                                   Main Document     Page 3 of 6

 1          7.         In connection with the State Court Action, on August 24, 2018, I took the

 2   deposition of Michael Do. Filed herewith as Exhibit 6 is a true and correct copy of excerpts of

 3   the deposition.

 4          8.         In connection with the State Court Action, on October 3, 2018, I took the

 5   deposition of Joylyn Belli. Filed herewith as Exhibit 7 is a true and correct copy of excerpts of

 6   the deposition.

 7          9.         In connection with the State Court Action, on May 9, 2019, I took the deposition

 8   of Charles Hsieh. Filed herewith as Exhibit 8 is a true and correct copy of excerpts of the

 9   deposition.

10          10.        In connection with the State Court Action, on May 9, 2019, I took the deposition

11   of Pascal Coustar. Filed herewith as Exhibit 9 is a true and correct copy of excerpts of the

12   deposition.

13          11.        In connection with the State Court Action, on July 10, 2019, I took the deposition

14   of Steve Howard. Filed herewith as Exhibit 10 is a true and correct copy of excerpts of that

15   deposition.

16          12.        On April 26, 2019, Defendant Jia Yueting filed the Motion to Stay Causes of

17   Action 1-5 in the State Court Action. Filed herewith as Exhibit 11 is a true and correct copy of

18   that document.

19          13.        On April 26, 2019, Defendant Ocean View Drive, Inc. filed a Demurrer in the

20   State Court Action. Filed herewith as Exhibit 12 is a true and correct copy of that document.

21          14.        On July 16, 2019, the Court in the State Court Action denied Jia Yueting’s

22   Motion to Stay. Filed herewith as Exhibit 13 is a true and correct copy of that document.

23          15.        On August 30, 2019, the Court in the State Court Action issued an Order

24   regarding Defendant’s Demurrer and Request for Judicial Notice; Plaintiff’s Request for Judicial
25
     Notice. The Court granted the Defendant’s request for judicial notice of the fourth amended
26
     complaint filed by Plaintiffs and denied Defendant’s other six requests for judicial notice. The
27
     Court denied Plaintiff’s request for judicial notice. The Court overruled Defendant’s Demurrer to
28
 Case 2:19-bk-24804-VZ          Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28                   Desc
                                 Main Document     Page 4 of 6

 1   the first, second, third, fourth and fifth causes of action. Filed herewith as Exhibit 14 is a true

 2   and correct copy of that Order.
 3
            16.     On LinkedIn, Yueting Jia is easily found under YT Jia as ‘Founder, Chairman and
 4
     CEO of Le Holdings. Co, Ltd’. Filed herewith as Exhibit 15 is a true and correct copy of his
 5
     LinkedIn profile.
 6
            17.     On the California Secretary of State website, Le Technology, Inc. is listed as a
 7

 8   corporate entity. Le Technology, Inc.’s Statement of Information (2017), filed with the

 9   California Secretary of State on January 19, 2017. Filed herewith as Exhibit 16 is a true and
10   correct copy of the statement of information.
11
            18.     Le Technology, Inc.’s Statement of Information (2019), filed with the California
12
     Secretary of State on September 26, 2019, is attached hereto. Filed herewith as Exhibit 17 is a
13
     true and correct copy of the statement of information and business search page.
14
            19.     On the California Secretary of State website, Ocean View Drive, Inc. is listed as a
15
     corporate entity. Ocean View Drive, Inc.’s Statement of Information (2016), filed with the
16
     California Secretary of State on March 4, 2016, is attached hereto. Filed herewith as Exhibit 18
17
     is a true and correct copy of the statement of information.
18
            20.     On the California Secretary of State website, Ocean View Drive, Inc. is listed as a
19
     corporate entity. Ocean View Drive, Inc.’s Statement of Information (2017), filed with the
20
     California Secretary of State on July 31, 2017, is attached hereto. Filed herewith as Exhibit 19 is
21
     a true and correct copy of the statement of information.
22
            21.     On the California Secretary of State website, Ocean View Drive, Inc. is listed as a
23
     corporate entity. Ocean View Drive, Inc.’s Statement of Information (2019), filed with the
24
     California Secretary of State on February 6, 2019, filed herewith as Exhibit 20 is a true and
25
     correct copy of the statement of information.
26
            22.     Ocean View Drive Inc.’s Statement of Information (2019), filed with the
27
     California Secretary of State on October 10, 2019, is filed herewith as Exhibit 21 is a true and
28
     correct copy of the statement of information.
 Case 2:19-bk-24804-VZ             Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28             Desc
                                    Main Document     Page 5 of 6

 1           23.     On the California Secretary of State website, Faraday&Future, Inc. is listed as a

 2   corporate entity. Faraday&Future, Inc.’s Statement of Information (2018), filed with the

 3   California Secretary of State on February 15, 2018, is filed herewith as Exhibit 22 is a true and

 4   correct copy of the statement of information.

 5           24.     In the State Court Action, Damian Martinez, Esq. of Andrade Gonzalez LLP has

 6   represented Faraday&Future throughout the litigation. According to records filed in the Los

 7   Angeles County Superior Court and in state court in Washington, Mr. Martinez has represented

 8   the Debtor on at least two other occasions, as evidenced by exhibits 3, 4, 11, & 12 , which are

 9   attached to the Request for Judicial Notice. In addition, William Pao of O’Melveny & Myers

10   LLP represented Ocean View Drive, Inc. in the State Court Action, as evidenced by exhibits 2 &

11   10.

12           25.     On June 11, 2019, there was a hearing for the Motion to Consolidate in the Santa

13   Clara County Superior Court. Filed herewith as Exhibit 23 is a true and correct copy of the

14   transcript of that hearing.

15           26.     On April 24, 2018, Defendant Faraday&Future filed their Motion for a Protective

16   Order. A declaration of Yue-Ting Jia was filed in support. Filed herewith as Exhibit 24 is a true

17   and correct copy of that declaration.

18           27.     In discovery, in the State Court Action the attached the Administrative Services

19   Agreement was produced by Faraday&Future, which was apparently made between Le

20   Technology and its’ affiliates, Le Eco and Faraday&Future, Inc. Filed herewith as Exhibit 25 is

21   a true and correct copy of that document.

22           28.     In discovery in the State Court Action, Faraday&Future produced a Statement of

23   Work, under the provisions of the Administrative Services Agreement by and between

24   Faraday&Future and Le Eco, was made effective April 6, 2017. Filed herewith as Exhibit 26 is a

25   true and correct copy of that document.

26           29.     In discovery in the State Court Action, there was an email exchange regarding

27   Faraday&Future’s requirements for the Subject Property and a Building Sublease Agreement

28
 Case 2:19-bk-24804-VZ            Doc 667 Filed 04/23/20 Entered 04/23/20 20:47:28                 Desc
                                   Main Document     Page 6 of 6

 1   template was attached. Filed herewith as Exhibit 27 is a true and correct copy of that email

 2   thread.

 3             30.     Filed herewith as Exhibit 28 is a true and correct copy of the LinkedIn profile of

 4   Amy Chu, which was printed out in the spring of 2019, of Faraday&Future. Ms. Chu has also

 5   been identified as a director of Ocean View Drive.

 6             31.    Filed herewith as Exhibit 29 is a true and correct copy of Defendant Le

 7   Technology’s Amended Responses to Special Interrogatories Set 1, as served on March 19,

 8   2018.

 9             32.    Filed herewith as Exhibit 30 is an email produced by Faraday&Future in

10   discovery in the state court action evidencing on oral agreement for a sublease of the Subject

11   Property between Le Technology and Faraday Future.

12             I declare under penalty of perjury that the foregoing is true and correct. Executed this 23rd
13
     day of April in San Francisco, California.
14

15
                                                              By:
16                                                                   NELSON GOODELL
17

18

19

20

21

22

23

24

25

26

27

28
